DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piazza et al. (US 2015/0331639).
Piazza et al. disclose the following claimed limitations:   
* Re cm 1, an image recording apparatus (Abst., figs 1-2);
* a recording unit/printer, 1000, printing unit, 2017/ configured to record an image on a recording medium by imparting a recording material based on image data (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0120, 0131-0132, figs 1-4, 6, 20-21);
* a reception unit/calibration management unit, 1110/ configured to receive an instruction, to execute calibration, from a host apparatus, the calibration including recording a test pattern on the recording medium using the recording unit, and generating correction data based on a measurement result of the test pattern (para 0004, 0037-0046, 0053, fig 4);
	* a determination unit configured to determine whether or not a predetermined target recording medium of one or more types is being fed into the image recoding apparatus, in a state where the test pattern is recordable (paras 0056, 0059, figs 20 & 21); and

	* wherein, in a case where the target recording medium is not fed into the printing apparatus, in a state where the test pattern is recordable, the determination unit is configured to determine again, after a predetermined period has elapsed and the printing apparatus is in a state where the test pattern is recordable, whether or not the recoding medium being fed into the printing apparatus is the target recording medium (paras 0004, 0039, 0053, 0078, 0117-0118, fig 20, item 2003).

* Re clm 2, wherein the determination unit is configured to determine that the target recording medium is fed in a state where the test pattern is recordable, in a case where information is obtained that indicates that the target recording medium is fed to a location facing the recording unit (paras 0115-0120, figs 20).

* Re clm 3, a holding umit configured to hold recording media of plural types; and a conveyance unit configured to feed a recording medium of any of the plural types to a location facing the recording unit and to retract the recording medium from said location (paras 0058-0068, fig 21).

* Re clm 4, wherein the instruction to execute calibration includes type information for designating a type of a recoding medium to be fed (paras 0058-0068, fig 21).

* Re clm 5, wherein the execution unit is configured to execute calibration with regard to the type of the recoding medium determined by the determination unit as being fed in a state where the test pattern is recordable (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0117-0118, fig 20, item 2004).

* Re clm 6, a storage unit configured to store execution information indicating whether or not the execution unil has executed calibration (para 0039, fig 2).

* Re clm 7, wherein the determination unit is configured to further determine whether or not one or more conditions related to the execution of the calibration are satisfied, and the execution unit is configured to execute calibration in a case where it is determined that the recording medium of the type used for calibration is fed in a state where the test pattern is recordable, and that the one or more conditions are all satisfied (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0117-0118, fig 20).

* Re clm 8, wherein the one or more conditions include at least one whether or not an amount of held recording medium is higher than a predetermined amount, whether or not an amount of the recording material is higher than a predetermined amount, whether or not the recording unit is in a state where the recording unit can record the test pattern, whether or not a measurement unit is in a state where the measurement unit can measure the test pattern, and whether or not recording of a recording job received by the reception unit is prioritized (paras  0004, 0039, 0053, 0058-0068, 0078, 0115, 0117-0118, fig 20).


* Re clm 10, wherein the determination unit is configured to repeat the determimation each time a predetermined period elapses (paras 0053, 0078, 0117, fig 20, item 2004, Timeout).

* Re clm 11, wherein the instruction is received by the reception unit in at least one time including a time when recording is performed for a predetermined number of sheets after the execution of a previous calibration, a time when a predetermined number of days elapse after the execution of the previous calibration, a case where the recording unit is replaced after the execution of the previous calibration, and a predetermined period clapses since a previous recording operation is ended (paras 0053, 0078, 0117, fig 20, item 2004, Timeout).

* Re clm 12, a correction unit configured to correct the image data using the correction data generated when the execution unit executes the calibration (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0117-0118, fig 20, see clm 13).

* Re clm 13, an acceptance unit configured to accept the instruction to execute calibration from an external apparatus (paras 0004, 0037-0046, 0053, figs 1-4).

* Re clm 14,  a control method for an image processing apparatus, the image processing apparatus recording an image on a recording medium by imparting a recording material, and 
* receiving an instruction for execution of the calibration from a host apparatus (para 0004, fig 4);
* performing a first determination on whether or not a recording medium of one or more types set as a calibration target is ted in a state where the test pattern is recordable; (paras 0056, 0059, figs 20 & 21); recordable (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0117-0118, 0120, figs 1-4, 6,20-21);
*performing, with regard to a recording medium of a type determined in the first determination as not being fed in a state where the test pattern is recordable, a second determination on whether or not the recording medium is fed in a state where the test pattern is recordable after a predetermined period elapses since the first determination (paras 0056, 0059, figs 20 & 21);  and recordable (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0117-0118, 0120, figs 1-4, 6,20-21);
* executing the calibration using the recording medium of the type determined in the first determination and the second determination as being fed in a state where the test pattern is recordable (paras 0004, 0039, 0053, 0058-0068, 0078, 0115-0118, 0120, figs 1-4, 6, 20-21).

* Re clm 15, a non-transitory computer-readable storage medium storing a program that, when executed by an image processing apparatus, causes the image processing apparatus to perform (paras 0004, 0039, 0053, 0058-0068, 0078, 0115, 0120, 0131-0132, figs 1-4, 6, 20-21). 
Communication With The USPTO
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853